McCay, Judge.
Our law, Code, section 3226, requires the garnishee to answer what he is indebted to the defendant, or what effects of his he has in hand, or had at the service of the summons. Was not this box and its contents m store with the garnishee. True, he held it without risk, but it was none the less in his charge. He would have been liable for gross neglect, had any damage come to it. There are, it is true, some cases where sealed and unbroken packages, left as this was, have been held not to make the holder subject to garnishment. But it will be found that they turn mainly on the special law of the State, or on the fact that it did not appear that the package had any actual value. Here the clerk of the garnishee testifies, that the box contained goods, and that they were worth $200 00.
We see nothing to justify us in saying that there were not “effects” of the defendant in the hands of the garnishee. *649They were in his custody — in his possession, as the will of the owner, and the verdict of the jury was right. The goods were turned over to the defendant by the garnishee, at his own risk, after the service of the summons.
Judgment affirmed.